         Case 1:18-cv-11585-KPF Document 93 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THREE BROTHERS TRADING, LLC,

                          Plaintiff,
                                                    18 Civ. 11585 (KPF)
                   -v.-
                                                          ORDER
GENEREX BIOTECHNOLOGY CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      For the reasons articulated on the record at the September 3, 2020

hearing, Plaintiff’s renewed motion for reconsideration of its motion for partial

entry of final judgment is GRANTED. The Clerk of Court is directed to

terminate the motions at docket entries 71, 74, and 86.

      SO ORDERED.

Dated:       September 3, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
